Exhibit 10.40
 
 
EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of January 27,
2009 by and between HARDEE’S FOOD SYSTEMS, INC., a North Carolina corporation
(the “Company”), and ROBERT J. STARKE (the “Employee”).
 
R E C I T A L S:
 
A.           Employee is a key employee of the Company.
 
B.           The Company and Employee desire to enter into this Agreement to set
forth the terms and provisions of Employee’s employment by the Company.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties agree as follows:
 
1. Employment and Duties.  Subject to the terms and conditions of this
Agreement, the Company employs the Employee to serve in an executive and
managerial capacity as President of the Company, and the Employee accepts such
employment and agrees to perform such reasonable responsibilities and duties
commensurate with the aforesaid positions as directed by the Company’s Board of
Directors or as set forth in the Articles of Incorporation and the Bylaws of the
Company.  Any change in such titles or delegation of duties inconsistent with
such titles without the consent of Employee, shall be deemed a termination
without cause under Section 7(b) below.
 
2. Term.  The term of this Agreement shall commence on the first day of the
Company’s fiscal year commencing in the year 2009 (the “Effective Date”) and,
prior to July 11, 2012, shall terminate three (3) years following the date on
which notice of non-renewal or termination of this Agreement is given by either
party to the other and, on and subsequent to July 11, 2012, shall terminate on
July 11, 2015, subject in all cases to prior termination as set forth in Section
7 below (the “Term”).  Thus, prior to July 11, 2012, the Term shall be renewed
automatically on a daily basis so that the outstanding Term is always three (3)
years following the date on which notice of non-renewal or termination is given
by either party to the other and, on July 11, 2012, the Term shall convert into
a remaining three (3) year term ending on July 11, 2015.  The Term may be
extended at any time upon mutual written agreement of the parties.
 
3. Salary.  Commencing on the Effective Date, and subject to the other
provisions of this Agreement, the Company shall pay the Employee a minimum base
annual salary of $275,000.  The Chief Executive Officer of the Company may, from
time to time, increase such salary in his sole discretion.
 
4. Other Compensation and Fringe Benefits.  In addition to any executive bonus,
pension, deferred compensation and stock option grants which the Company may
from time to time make available to the Employee upon mutual agreement, the
Employee shall be entitled to the following:
 
(a) The standard Company benefits enjoyed by the Company’s other top executives;
 
(b) Provision by the Company during the Term and any extensions thereof to the
Employee and his dependents of the medical and other insurance coverage provided
by the Company to its other top executives;
 
(c) Provision by the Company of supplemental disability insurance sufficient to
provide two-thirds of the Employee’s pre-disability minimum base annual salary
for a two-year period; and
 
(d) For the fiscal year ending in January 2010, Employee shall be entitled to a
bonus in the amount determined by the Company’s Chief Executive Officer, in his
sole discretion.  Such discretionary bonus shall be evaluated and paid (if
applicable) no later than December 31 of the calendar year following the
calendar year to which such bonus relates.
 
The Company shall deduct from all compensation payable under this Agreement to
the Employee any taxes or withholdings the Company is required to deduct
pursuant to state and federal laws or by mutual agreement between the parties.
 
5. Vacation.  For and during each year of the Term and any extensions thereof,
the Employee shall be entitled to reasonable paid vacation periods consistent
with his positions with the Company and in accordance with the Company’s
standard policies, or as the Company’s Board of Directors may approve.  In
addition, the Employee shall be entitled to such holidays consistent with the
Company’s standard policies or as the Company’s Board of Directors may approve.
 
6. Expense Reimbursement.  In addition to the compensation and benefits provided
herein, the Company shall, upon receipt of appropriate documentation, reimburse
the Employee each month for his reasonable travel, lodging, entertainment,
promotion and other ordinary and necessary business expenses in accordance with
the Company’s policies then in effect.  Any amounts payable under this Section 6
shall be paid no later than December 31 of the year following the year in which
the expenses are incurred.
 
7. Termination.
 
(a) For Cause.  The Company may terminate this Agreement immediately for cause
upon written notice to the Employee, in which event the Company shall be
obligated only to pay the Employee that portion of the minimum base annual
salary due him through the date of termination.  Cause shall be limited to (i)
the persistent failure to perform duties consistent with a commercially
reasonable standard of care; (ii) the willful neglect of duties; (iii) criminal
or other illegal activities involving dishonesty; or, (iv) a material breach of
this Agreement.
 
(b) Without Cause.  Either party may terminate this Agreement immediately
without cause by giving written notice to the other.  If the Company terminates
under this Section 7(b) , then it shall pay to the Employee the sum of (i) all
amounts owed through the date of termination, plus (ii) an amount equal to the
product of the Employee’s minimum base annual salary in effect as of the date of
termination times the number of years (including partial years) remaining in the
Term.  Such payment to be made in a lump sum on or before the fifth day
following the date of termination, and shall be in lieu of all further salary
and bonus obligations under this Agreement.  In addition, if the Company
terminates under this Section 7(b), (i) all options granted to the Employee
which had not vested as of the date of such termination shall vest concurrently
with such termination, and, notwithstanding the terms of any option agreements,
Employee may exercise any vested options, including by reason of acceleration,
for a period after such termination which is the greater of what is provided in
the respective option agreement or 30 days, and (ii) the Company shall maintain
in full force and effect for the continued benefit of the Employee during the
period commencing on the date of termination and ending on the December 31 of
the second calendar year following the calendar year in which the termination
occurred, all employee benefit plans (except for the Company’s stock option
plans) and programs in which the Employee was entitled to participate
immediately prior to the date of termination, provided that the Employee’s
continued participation is possible under the general terms and provisions of
such plans and programs.  In the event that the Employee’s participation in any
such plan or program is prohibited, the Company shall, at its expense, arrange
to provide the Employee with benefits substantially similar to those which the
Employee would otherwise have been entitled to receive under such plans and
programs from which his continued participation is prohibited; provided,
however, that notwithstanding the foregoing, there shall only be included, and
Employee shall only be entitled to, those benefit plans or programs that are
exempt from the term “nonqualified deferred compensation plan” under Section
409A of the Code.  If the Employee terminates under this Section 7(b), then the
Company shall only be obligated to pay the Employee the minimum annual base
salary due him through the date of termination.  Notwithstanding anything in
Section 7(b) to the contrary, no amount shall be payable pursuant to this
Section 7(b) unless Employee has incurred a Separation from Service (within the
meaning of Section 409A(a)(2)(A)(i) of the Code, and Treasury Regulation Section
1.409A-1(h) (“Separation from Service”) by reason of a termination of the
Employee’s employment by the Company under this Section 7(b).
 
(c) Disability.  If the Employee fails to perform his duties hereunder on
account of illness or other incapacity for a period of six consecutive months,
then the Company shall have the right upon written notice to the Employee to
terminate this Agreement without further obligation by paying the Employee the
minimum base annual salary, without offset, for the remainder of the Term in a
lump sum or as otherwise directed by the Employee.
 
(d) Death.  If the Employee dies during the Term, then this Agreement shall
terminate immediately and the Employee’s legal representatives shall be entitled
to receive the minimum annual base salary for the remainder of the Term in a
lump sum or as otherwise directed by the Employee’s legal
representative.  Executive’s outstanding Company options will immediately vest
in full and be exercisable for a period of 90 days from Employee’s death.
 
(e) Effect of Termination.  Termination for any reason or for no reason shall
not constitute a waiver of the Company’s rights under this Agreement nor a
release of the Employee from any obligation hereunder except his obligation to
perform his day-to-day duties as an employee.
 
(f) Mitigation.  Employee shall not be required to mitigate the amount of any
payment provided for in this Section 7 by seeking other employment or otherwise,
nor shall any compensation or other payments received by the Employee after the
date of termination reduce any payments due under this Section 7.
 
8. Non-Delegation of Employee’s Rights.  The obligations, rights and benefits of
the Employee hereunder are personal and may not be delegated, assigned or
transferred in any manner whatsoever, nor are such obligations, rights or
benefits subject to involuntary alienation, assignment or transfer.
 
9. Confidential Information.  The Employee acknowledges that in his capacity as
an employee of the Company he will occupy a position of trust and confidence and
he further acknowledges that he will have access to and learn substantial
information about the Company and its operations that is confidential or not
generally known in the industry, including, without limitation, information that
relates to purchasing, sales, customers, marketing, and the Company’s financial
position and financing arrangements.  The Employee agrees that all such
information is proprietary or confidential, or constitutes trade secrets and is
the sole property of the Company.  The Employee will keep confidential, and will
not reproduce, copy or disclose to any other person or firm, any such
information or any documents or information relating to the Company’s methods,
processes, customers, accounts, analyses, systems, charts, programs, procedures,
correspondence or records, or any other documents used or owned by the Company,
nor will the Employee advise, discuss with or in any way assist any other
person, firm or entity in obtaining or learning about any of the items described
in this Section 9.  Accordingly, the Employee agrees that during the Term and at
all times thereafter he will not disclose, or permit or encourage anyone else to
disclose, any such information, nor will he utilize any such information, either
alone or with others, outside the scope of his duties and responsibilities with
the Company.
 
10. Non-Competition During Employment Term.  The Employee agrees that, during
the Term and any extensions thereof, he will devote substantially all his
business time and effort, and give undivided loyalty, to the Company, and that
he will not engage in any way whatsoever, directly or indirectly, in any
business that is competitive with the Company or its affiliates, nor solicit, or
in any other manner work for or assist any business which is competitive with
the Company or its affiliates.  In addition, during the Term and any extensions
thereof, the Employee will undertake no planning for or organization of any
business activity competitive with the work he performs as an employee of the
Company, and the Employee will not combine or conspire with any other employee
of the Company or any other person for the purpose of organizing any such
competitive business activity.
 
11. Non-Competition After Employment Term.  The parties acknowledge that the
Employee will acquire substantial knowledge and information concerning the
business of the Company and its affiliates as a result of his employment.  The
parties further acknowledge that the scope of business in which the Company is
engaged as of the Effective Date is national and very competitive and one in
which few companies can successfully compete.  Competition by the Employee in
that business after this Agreement is terminated would severely injure the
Company.  Accordingly, for a period of two years after this Agreement is
terminated or the Employee leaves the employment of the Company for any reason
whatsoever, except as otherwise stated hereinbelow, the Employee agrees (i) not
to become an employee, consultant, advisor, principal, partner or substantial
shareholder of any firm or business that in any way competes with the Company or
its affiliates in any of their presently-existing or then-existing products and
markets; and (ii) not to solicit any person or business that was at the time of
such termination and remains an executive employee of the Company or any of its
affiliates.  Notwithstanding any of the foregoing provisions to the contrary,
the Employee shall not be subject to the restrictions set forth in this Section
11 under the following circumstances:
 
(a) If the Employee’s employment with the Company is terminated by the Company
without cause; or
 
(b) If the Employee’s employment with the Company is terminated as a result of
the Company’s unwillingness to extend the Term of this Agreement.
 
12. Return of Company Documents.  Upon termination of this Agreement, Employee
shall return immediately to the Company all records and documents of or
pertaining to the Company and shall not make or retain any copy or extract of
any such record or document.
 
13. Improvements and Inventions.  Any and all improvements or inventions which
the Employee may conceive, make or participate in during the period of his
employment shall be the sole and exclusive property of the Company.  The
Employee will, whenever requested by the Company, execute and deliver any and
all documents which the Company shall deem appropriate in order to apply for and
obtain patents for improvements or inventions or in order to assign and convey
to the Company the sole and exclusive right, title and interest in and to such
improvements, inventions, patents or applications.
 
14. Actions.  The parties agree and acknowledge that the rights conveyed by this
Agreement are of a unique and special nature and that the Company will not have
an adequate remedy at law in the event of a failure by the Employee to abide by
its terms and conditions nor will money damages adequately compensate for such
injury. It is therefore agreed between the parties that, in the event of a
breach by the Employee of any of his obligations contained in this Agreement,
the Company shall have the right, among other rights, to damages sustained
thereby and to obtain an injunction or decree of specific performance from any
court of competent jurisdiction to restrain or compel the Employee to perform as
agreed herein.  The Employee agrees that this Section 14 shall survive the
termination of his employment and he shall be bound by its terms at all times
subsequent to the termination of his employment for so long a period as Company
continues to conduct the same business or businesses as conducted during the
Term or any extensions thereof.  Nothing herein contained shall in any way limit
or exclude any other right granted by law or equity to the Company.
 
15. Amendment; Integration.  This Agreement contains, and its terms constitute,
the entire agreement of the parties, and it may be amended only by a written
document signed by both parties to this Agreement.
 
16. Governing Law.  California law shall govern the construction and enforcement
of this Agreement and the parties agree that any litigation pertaining to this
Agreement shall be adjudicated in courts located in California.
 
17. Attorneys’ Fees.  If any party finds it necessary to employ legal counsel or
to bring an action at law or other proceedings against the other party to
enforce any of the terms hereof, the party prevailing in any such action or
other proceeding shall be paid by the other party its reasonable attorneys’ fees
as well as court costs, all as determined by the court and not a jury.
 
18. Severability.  If any section, subsection or provision hereof is found for
any reason whatsoever, to be invalid or inoperative, that section, subsection or
provision shall be deemed severable and shall not affect the force and validity
of any other provision of this Agreement. If any covenant herein is determined
by a court to be overly broad thereby making the covenant unenforceable, the
parties agree and it is their desire that such court shall substitute a
reasonable judicially enforceable limitation in place of the offensive part of
the covenant and that as so modified the covenant shall be as fully enforceable
as if set forth herein by the parties themselves in the modified form.  The
covenants of the Employee in this Agreement shall each be construed as an
agreement independent of any other provision in this Agreement, and the
existence of any claim or cause of action of the Employee against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of the covenants in this Agreement.
 
19. Notices.  Any notice, request, or instruction to be given hereunder shall be
in writing and shall be deemed given when personally delivered or three days
after being sent by United States certified mail, postage prepaid, with return
receipt requested, to the parties at their respective addresses set for the
below:
 
To the Company:
 
Hardee’s Food Systems, Inc.
One US Bank Plaza
Suite 2000
St. Louis, MO 63101
Attention:  General Counsel
 
To the Employee:
 
Robert J. Starke
2097 Farris Road
Foristell, MO 63348
 
20. Waiver of Breach. The waiver by any party of any provisions of this
Agreement shall not operate or be construed as a waiver of any prior or
subsequent breach by the other party.
 
IN WITNESS WHEREOF the parties have executed this Agreement to be effective as
of the date first set forth above.


HARDEE’S FOOD SYSTEMS, INC.




By:    /s/ Andrew F. Puzder     
                                                                       
Andrew F. Puzder
Chief Executive Officer
 




EMPLOYEE
 

/s/ Robert J. Starke                 
Robert J. Starke

